—In an action to recover damages for breach of contract, the defendant appeals from a judgment of the Supreme Court, Westchester County (Barone, J.), dated August 12, 1998, which, upon a jury verdict, is in favor of the plaintiff and against it in the principal sum of $23,077.
Ordered that the judgment is affirmed, with costs.
The defendant’s objection to the court’s charge is unpreserved for appellate review (see, CPLR 4110-b; De Long v County of *518Erie, 60 NY2d 296, 306; Duane v City of Yonkers, 262 AD2d 600; Nelson v City of New Rochelle, 154 AD2d 661), and we decline to reach the issue in the exercise of our interest of justice jurisdiction (see, Scandell v Salerno, 155 AD2d 523; Saleh v Sears, Roebuck & Co., 119 AD2d 652; cf., Ferreira v New York City Tr. Auth., 79 AD2d 596; Caceres v New York City Health & Hosps. Corp., 74 AD2d 619).
The defendant’s remaining contentions are without merit. Bracken, J. P., Joy, Thompson, Goldstein and Feuerstein, JJ., concur.